DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 10/01/2021, wherein Claims 1, 2, 4, 10, 13, 16, and 17, were amended. The drawing objection made in the previous office action have been withdrawn, in view of the amended claims. Claims 1-20 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-6, 12, 14, 15, 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 6,076,665).
Regarding Claim 1 Chuang discloses A multi-purpose tool system (See Fig. 1), comprising:
a first tool that is configured to perform a first function (Upper Casing 20 with tool holder 103, See Fig. 2, See Fig. 2);
a second tool that is configured to perform a second function(152, see fig. 2);
162, See Fig. 2); and
a fourth tool that is configured to perform a fourth function(Lower Casing 10, See Fig. 2), wherein the first tool, the second tool, the third tool, and the fourth tool couple together to form a single, unitary handheld housing (See Fig. 2-6), and
wherein the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing, via snapable connections, for individual use (All tool have a V-Shaped groove or notch that allows the tools to be snapped into their channels or the casing handle channel 28, the tools can also be used induvidually).
Regarding Claim 3 Chuang discloses the multi-purpose tool system of claim 1, wherein one of the first tool, the second tool, the third tool, and the fourth tool comprises a grip tool. (Tweezers 122 comprises a grip tool (Head Portion of Tweezers))
Regarding Claim 4 Chuang discloses  he multi-purpose tool system of claim 3, wherein the grip tool  comprises mirrored ramped prongs separated by a central groove (See Tweezers 122 Fig. 2), wherein the ramped prongs taper down to thin edges towards a distal end (See Tweezers 122 Fig. 2).
Regarding Claim 5 Chuang discloses the multi-purpose tool system of claim 1, wherein one of the first tool, the second tool, the third tool, and the fourth tool comprises a claw tool (Tool 152 comprises a Claw tool)
Regarding Claim 6 Chuang discloses the multi-purpose tool system of claim 5, wherein the claw tool comprises two arcuate pry claws separated by a gap (See Tool 152 Fig. 2). 
Regarding Claim 12 Chuang discloses the multi-purpose tool system of claim 1, wherein one of the second tool, the third tool, or the fourth tool is configured to be retained within a reciprocal socket formed in a retaining chamber (Access 28) of the first tool (Tools 162, 182, 172 or other tools could be retained in the tool holder 103, See Fig. 6
Regarding Claim 14 Chuang discloses the multi-purpose tool system of claim 1, wherein at least one of the first tool, the second tool, the third tool, and the fourth tool comprises a plurality of holes (Openings 21-24) that can be configured to measure component diameters. The recitation “configured to measure component diameters” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the plurality of holes not the claimed tool. The prior art meets all of the structural claimed limitations of the tool having a plurality of holes, thus would be capable of doing measuring diameters by having what is being measures passing through it. Therefore the prior art of record would be able of being configured to measure diameters, meeting therefore the claimed limitations.
Regarding Claim 15 Chuang discloses the multi-purpose tool system of claim 1, wherein at least two of the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing (See Fig. 2) and couple together to form a fifth tool that is configured to perform a fifth function (See Fig. 6).
Regarding Claim 17 Chuang discloses A multi-purpose tool system, comprising:
a first tool that is configured to perform a first function (Upper Casing 20 with tool holder 103, See Fig. 2, See Fig. 2);
a second tool that is configured to perform a second function(Lower Casing 10, See Fig. 2);
a third tool that is configured to perform a third function(162, See Fig. 2); and
a fourth tool that is configured to perform a fourth function(152, see fig. 2),  wherein the first tool, the second tool, the third tool, and the fourth tool couple together to form a single, unitary See Fig. 1), wherein the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing for individual use (See Fig. 2), wherein the first tool provides a base of the housing (See Fig. 2), wherein the second tool removably secures to the first tool to provide a cover of the housing, wherein an internal retaining chamber (22) is formed in the first tool, wherein one or both of the third tool and the fourth tool is configured to be retained within the retaining chamber (See Fig. 2), wherein one of the second tool and the third tool is configured to be retained within a reciprocal socket formed in the retaining chamber of the first tool via a snapping engagement of protuberances of the first tool (See Protuberances 181, 171, 161, 151) engaging an outer peripheral portion of the one of the second tool and the third too (See Fig. 2), wherein at least two of the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing (See Fig. 2) and couple together to form a fifth tool that is configured to perform a fifth function(See Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 6,076,665) in view of Kemper (US 20100263219 A1).
Regarding Claim 7 Chuang silent to one of the first tool, the second tool, the third tool, and the fourth tool comprises a magnifying tool. Kemper teaches a multi-tool handle with snappable tool wherein one of the tools comprise a magnifying tool (24J See Fig. 21). Thus, It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding Claim 8 Chuang as modified by Kemper discloses the multi-purpose tool system of claim 7, wherein the magnifying tool comprises a magnifying lens integrally connected to a support beam (See Magnifying tool 24J of Kemper Fig. 21)
Allowable Subject Matter
Claims 2, 9, 10, 11, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        



/DAVID B. THOMAS/Primary Examiner, Art Unit 3723